DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged and is entered.

Election/Restrictions
Claims 1 and 12-15 are allowable. The restriction requirement between, as set forth in the Office action mailed on 01 January 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 2, 3, and 8-11 is withdrawn.  Claims 2, 3, and 8-11, directed to a method of making or using are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 4-6, directed to features which are outside the scope of the allowable claim 1 (i.e. directed to a copolymer, whereas claim 1 is directed to a homopolymer), are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Kramer on 13 October 2021.

The application has been amended as follows: 

	Claims 4-6 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  in addition to Applicants’ arguments; the following is an examiner’s statement of reasons for allowance: Herr et al. teaches, in a preferred embodiment, poly [1-[6-[4-[2-methoxy-4-

    PNG
    media_image1.png
    182
    465
    media_image1.png
    Greyscale

The essential difference between the structure as disclosed by Herr et al. and the instantly claimed structure is that the “spacer unit" of Herr et al. is an hexoxy group (-CH2- repeat group of 6), while the "spacer unit" of the instant application requires a -CH2- repeat group of 10, 11 or 12 (i.e. the difference between the two polymers is the number of CH2 repeat groups in the chain of the spacer units).  Herr et al. fails to disclose, with sufficient specificity, a polymer whose spacer unit has 10, 11 or 12 CH2 repeat groups.  
Applicants have persuasively shown unexpected results with respect to a homopolymer of having a spacer unit of 10, 11, and 12 methylene repeat groups.  As can be seen by the table from the Declaration under 37 C.F.R. 1.132 dated 15 September 2021, Applicants have shown that, in the instant Formula I of claim 1, when the m is 1 and n is 0, M1 is a (meth)acrylate, S1 is a spacer unit S3, wherein S3 is –(CH2)rO-, r is 10, 11 or 12, ring C is a phenyl and/or methoxy, ethoxy, propoxy, butoxy substituted phenyl, z is -O- and D is methyl, ethyl, or propyl; these compounds require less energy to align liquid crystals, and the contrast ratio is much higher than those of 2 repeat units in the S3 spacer group.

    PNG
    media_image2.png
    750
    587
    media_image2.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767